Citation Nr: 0607456	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-31 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant is entitled to Civilian Health and 
Medical Program of the Department of Veterans Affairs 
(CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1953 and from February 1954 to December 1958.  He 
died in July 2002.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Health Administration Center that 
denied the appellant's claim for CHAMPVA benefits.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
had not been established for any disability.

2.  The appellant was awarded dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


CONCLUSION OF LAW

The criteria for an award of CHAMPVA benefits have not been 
met.38 U.S.C.A.  §§ 101(16), 1151, 1713 (West 2002); 
38 C.F.R. §§ 3.1(k), 17.271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the appellant submitted VA Form 10-10D, 
Application for CHAMPVA Benefits.  

By rating decision dated March 2003, the RO granted the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.  By this rating decision, the RO also denied service 
connection for the cause of the veteran's death.  The 
appellant did not file a notice of disagreement with this 
determination.

The following persons are eligible for CHAMPVA benefits 
provided that they are not eligible for CHAMPUS/TRICARE or 
Medicare Part A (except as noted in § 17.271):  (1) The 
spouse or child of a veteran who has been adjudicated by VA 
as having a permanent and total service-connected disability; 
(2) The surviving spouse or child of a veteran who died as a 
result of an adjudicated service-connected condition(s); or 
who at the time of death was adjudicated permanently and 
totally disabled from a service-connected condition(s); (3) 
The surviving spouse or child of a person who died on active 
military service and in the line of duty and not due to such 
person's own misconduct; and (4) An eligible child who is 
pursuing a full-time course of instruction approved under 38 
U.S.C. Chapter 36, and who incurs a disabling illness or 
injury while pursuing such course (between terms, semesters 
or quarters; or during a vacation or holiday period) that is 
not the result of his or her own willful misconduct and that 
results in the inability to continue or resume the chosen 
program of education must remain eligible for medical care 
until: (i) The end of the six-month period beginning on the 
date the disability is removed; or (ii) The end of the two-
year period beginning on the date of the onset of the 
disability; or (iii) The twenty-third birthday of the child, 
whichever occurs first.  38 U.S.C.A. § 1713; 38 C.F.R. 
§ 17.271.

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred in or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. §  3.1(k).

As noted above, the appellant was awarded DIC based on the 
veteran's death arising out of his treatment at a VA 
facility.  The premise of the award was 38 U.S.C.A. § 1151.  
The General Counsel of the VA was requested to furnish an 
opinion concerning whether a veteran's award of permanent and 
total disability or death under 38 U.S.C.A. § 1151 provides a 
basis for determining that the veteran is also an eligible 
CHAMPVA sponsor under 38 U.S.C.A. § 1713.  In an advisory 
opinion, VAOPGCADV 22-97 (July 31, 1997), the General Counsel 
noted that 38 U.S.C. § 1151 provides certain veterans who 
suffer (added) disability or death as a result of VA surgical 
or medical treatment with quasi-service-connection with 
respect to such disability or death.  That allows the 
veterans or their survivors to receive disability or 
dependency and indemnity compensation (DIC) benefits as if 
the disability or death had actually been service-connected.

The General Counsel notes that section 1713 authorizes VA to 
pay medical care benefits to certain survivors and dependents 
of sponsoring-veterans who have a total and permanent 
disability resulting from a service-connected disability; who 
died as a result of such a disability; who at the time of 
death had a total and permanent disability resulting from a 
service-connection; or who died in the active service in the 
line of duty not due to such person's own misconduct.  
38 U.S.C. § 1713(a).  38 U.S.C. § 1151 provides quasi-
service-connection only for purpose of establishing for 
monetary compensation under chapters 11 or 13 or title 38.  
This section contains no reference to chapter 17.  As for 
section 1713, that statute does not define "total 
disability, permanent in nature, resulting from a service-
connected disability" and does not include or reference 
determinations of quasi-service-connection.  (For that 
matter, it must be noted the definition of 'service- 
connected' in 38 U.S.C. § 101(16) does not include a 'quasi-
service-connected disability').  Moreover, section 1713 does 
not tie eligibility for CHAMPVA sponsorship to the receipt of 
1151 benefits.

In sum, it is noted that the "quasi-service-connected" 
status accorded a qualifying veteran under section 1151, for 
purposes of determining an individual's eligibility for 
disability or DIC benefits, is not a basis for determining 
that the veteran is also an eligible CHAMPVA sponsor, for 
purposes of section 1713.  In other words, eligibility for 
CHAMPVA medical benefits under 38 U.S.C. § 1713 does not 
derive from an award of total and permanent disability or DIC 
compensation pursuant to 38 U.S.C. § 1151.

The Board acknowledges the appellant's testimony and 
contentions with respect to the veteran's military service 
and medical history which she provided at the August 2005 
Travel Board hearing; however, it is not disputed that 
service connection had not been established for any 
disability at the time of the veteran's death, and that the 
appellant was awarded DIC under the provisions of 38 U.S.C.A. 
§ 1151.  Although it is not dispositive or binding, the Board 
finds that the reasoning inherent in the opinion of the 
General Counsel to be persuasive.  The undersigned concurs 
with the opinion and concludes that the appellant is not 
eligible for CHAMPVA benefits.  The appellant in this case, 
as she has indicated, is not being "denied health care", 
but she is simply not qualified for a particular benefit 
based on the law.  

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held, in Mintz v. Brown, 
6 Vet. App. 277 (1994) that a finding of "as if" service 
connection under 38 U.S.C.A. § 1151 creates entitlement to 
certain benefits under chapters 11 and 13 of Title 38, but 
not under other provisions.  In other words, the Court 
acknowledged that different benefits flow from a grant of 
benefits pursuant to 38 U.S.C.A. § 1151.  This is consistent 
with the General Counsel's opinion, and provides additional 
support for the Board's conclusion in this case.  The claim 
is denied. 

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
It does not appear that the changes to VA's duties noted in 
these laws and regulations are applicable to the current 
claim.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (the 
expanded duties to notify and assist are not applicable to 
cases involving waiver of recovery of overpayment claims as 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by the 
codified regulations noted above)).  Similarly, the statute 
at issue in this matter is not found in Chapter 51.  

In any event, the RO provided the appellant with regulations 
in the September 2004 statement of the case and attempted to 
explain the basis for the denial of her claim in a December 
2003 letter.  As such, the Board finds that VA has met the 
duties to notify and assist the appellant.  

ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


